—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered October 5, 1998, convicting him of robbery in the third degree and assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to convict him of robbery in the third degree (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), wé find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt on that charge, as well as on the charge of assault in the second degree (see, People v Moise, 199 AD2d 423). Moreover, on the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight,of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.